Per Curiam : The parties were in possession of adjoining fields. The hogs of appellant were in his own inclosure, and entered upon the field of appellee through a division fence, and committed trespasses upon the crops of the latter, for which he recovered a judgment. The fence dividing the fields was not a partition fence, under the statute. Hence, the condition or sufficiency of the fence is not involved. Under such circumstances, appellant was bound to secure his hogs, in his own field, at his peril. The rule of the common law prevails in such eases, that each man is bound to take care of, and keep his cattle, on his own land. McCormick v. Tate, 20 Ill. 334. The judgment must be affirmed. Judgment affirmed.